ORDER
PER CURIAM.
Paul D. Brake, Jr. (Defendant) appeals from the judgment and conviction for the misdemeanor offense of third degree assault in violation of section 565.070, RSMo 1994, in this bench-tried case.
*278We have reviewed the briefs of the parties and the record on appeal and find no error of law. Further, there is sufficient evidence from which a reasonable trier of fact might find the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).